Exhibit 32.1 Certification of Chief Executive Officer Pursuant to 18 U.S.C. Section1350, As Adopted Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 In connection with the Quarterly Report on Form10-Q of Farmacia Corporation (the “Company”) for the third quarter July 31, 2012 filed with the Securities and Exchange Commission (the “Report”), I, Irina Cudina, Chief Executive Officer and Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: (1)The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition of the Company as of the dates presented and results of operations of the Company for the periods presented Date: September 13, 2012 By:“Irina Cudina” Irina Cudina President, Treasurer and Secretary and Sole Director
